t c memo united_states tax_court william r and betty o bass petitioners v commissioner of internal revenue respondent docket no filed date william r and betty o bass pro_se james h brunson iii for respondent memorandum findings_of_fact and opinion cohen judge in an affected items notice_of_deficiency sent date respondent determined that petitioners are liable for additions to tax for as follows additions to tax_year sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure percent of the interest on dollar_figure the notice also included a statement that interest would accrue and be assessed pincite percent of the underpayment rate in accordance with sec_6621 the additions to tax resulted from a final partnership proceeding involving a jojoba plant venture known as cal-neva partners cal-neva unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners resided in georgia at the time that they filed their petition in william r bass petitioner was employed by lockheed corp as an accountant and betty o bass was employed by the institute of basic youth conflict as a typist on or about date petitioners paid dollar_figure for a limited_partnership_interest in cal-neva the dollar_figure was paid in reliance on representations by two persons associated with cal- neva whom petitioner met during a business trip to nevada petitioner did not consult any independent persons regarding the viability of the jojoba plant venture or the claimed tax consequences related to the venture and he relied solely on promoters who had no known experience in jojoba plant farming petitioner prepared a joint form_1040 u s individual_income_tax_return as a result of losses claimed petitioners requested a refund of dollar_figure which had been paid_by withholding and estimated_tax payments on schedule c profit or loss from business or profession petitioner reported his business as bass enterprises with gross_receipts of dollar_figure and a net_loss of dollar_figure among the items shown as constituting the loss was a write-off of farming venture dollar_figure petitioner did not have a schedule_k-1 partner’s share of income credits deductions etc from cal-neva when he filed the return the amount that petitioner deducted on schedule c was his estimate of the amount to be claimed based on his conversations with the promoters of cal-neva at the time that he paid the dollar_figure on date a notice of final_partnership_administrative_adjustment was sent to petitioners as a partner in cal-neva in the notice research_and_development expenses of dollar_figure and amortization of organizational costs of dollar_figure were disallowed to cal-neva a petition on behalf of cal-neva was filed by yolanda j benham benham tax_matters_partner as docket no on date the parties in docket no filed a stipulation to be bound setting forth their agreement that the outcome of the cal-neva case was to be determined in accordance with the outcome of utah jojoba i research v commissioner docket no on date the court’s opinion in utah jojoba i research v commissioner tcmemo_1998_6 utah jojoba i research was filed and pursuant to that opinion a decision sustaining respondent’s adjustments was entered on date in that case at the time the decision in utah jojoba i research became final the tax_matters_partner in the cal-neva case benham could not be located ultimately respondent filed a motion for entry of decision in accordance with the stipulation to be bound by order dated date the partners of cal-neva were directed to show cause why respondent’s motion for entry of decision should not be granted no response to the court’s order was received decision in the cal-neva case docket no was entered date a copy of the decision was served on petitioner the decision in docket no became final date the notice in the instant case was sent date within year of finality of the partnership proceeding the additions to tax in issue here were based on dollar_figure which the internal_revenue_service irs determined to be the deficiency in income_tax attributable to the cal-neva deductions claimed by petitioners on schedule c of their return because miscellaneous deductions were not identified on schedule c as attributable to cal-neva or to some other activity on the part of petitioners the irs estimated disallowed amounts a sec_50 percent of the miscellaneous expenses shown on schedule c thus the adjustment on which the additions to tax were calculated totaled dollar_figure including the dollar_figure attributable to cal-neva opinion petitioners contend that they were not negligent and that the additions to tax are inappropriate in this case they also assert that the tax on which the additions to tax are computed was overstated because of the manner in which the disallowed expenses attributable to cal-neva were determined because items above and beyond dollar_figure were not related to cal-neva but to other activities in which petitioner engaged we accept petitioner’s testimony in this regard our findings however are otherwise sparse petitioner provided no details concerning the partnership his testimony at trial as to the extent of his investigation of cal-neva consisted of the following i don’t recall exactly how the investment possibility came into being i don’t know whether it was a phone call letter or what but anyway we were contacted regarding the investment since i grew up on a farm i thought that it had some potential i combined a trip to nevada to meet with them with a trip by my employer and i did meet with them they seemed to be honest people he had been in the airline industry and she had worked as an attorney i don’t know whether exactly she was a practicing attorney or what but they seemed to be people that understood enough about the investment and that it was viable and so i know at some point having some knowledge of taxes on some of the past investments i thought it would be a viable investment so i did enter into the investment and paid the dollar_figure initial investment amount and the rest was financed and interest payments were made for several years five or six years and ultimately the partnership went under of course if i had known that at the beginning i definitely would not have been involved in it especially since it looks like it was creating a problem from the standpoint of taxability but at the time it seemed to me that it was not an unusual investment to make and so after doing the limited amount of checking that i was able to do without spending days and days i guess in the area where they resided i think it was during that time that they subsequently moved to hawaii so my investigating from a due diligence to me was sufficient to let me know that it was a viable investment and it would stand up from a tax standpoint and so that’s basically my statement and my testimony in that regard in other reported cases notably the opinion in utah jojoba i research the programs concerning jojoba plants are described in detail as summarized in lopez v commissioner tcmemo_2001_278 affd 92_fedappx_571 9th cir in the decided case this court held that the partnerships did not directly or indirectly engage in research or experimentation and that the partnerships lacked a realistic prospect of entering into a trade_or_business in upholding respondent’s disallowance of research_and_experimental_expenditures the court found that the agreements between the partnerships and the proposed research_and_development contractor u s agri research development corp u s agri had been designed and entered into solely to provide a mechanism to disguise the capital contributions of limited partners as currently deductible expenditures the court stated that the activities of the partnerships were another example of efforts by promoters and investors in the early 1980's to reduce the cost of commencing and engaging in the farming of jojoba by claiming inaccurately that capital expenditures in jojoba plantations might be treated as research or experimental expenditures_for purposes of claiming deductions under sec_174 fn ref omitted more details concerning the partnerships and the investors are found in the records and in the opinions in other cases in which we have sustained additions to tax arising out of investments in the jojoba plant partnerships as the court stated in kellen v commissioner t c memo we have decided many jojoba cases involving additions to tax for negligence and substantial_understatement of tax_liability we have found the taxpayers liable for additions to tax for negligence in all of those cases likewise we have found the taxpayers liable for the addition_to_tax for substantial_understatement of tax_liability in all of those cases that have presented that issue __________________ see eg lopez v commissioner tcmemo_2001_278 christensen v commissioner tcmemo_2001_185 serfustini v commissioner tcmemo_2001_183 carmena v commissioner tcmemo_2001_177 nilsen v commissioner tcmemo_2001_163 ruggiero v commissioner tcmemo_2001_162 robnett v commissioner tcmemo_2001_17 harvey v commissioner tcmemo_2001_16 hunt v commissioner tcmemo_2001_15 fawson v commissioner tcmemo_2000_195 downs v commissioner tcmemo_2000_155 glassley v commissioner tcmemo_1996_206 stankevich v commissioner tcmemo_1992_458 in lopez v commissioner supra as in this case the partnership in which the taxpayers invested had signed a stipulation to be bound by the outcome of utah jojoba i research petitioners have not shown any facts that would distinguish this case from the others involving jojoba plant ventures sec_6653 imposes an addition_to_tax in an amount equal to percent of the underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes another addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under like circumstances see 62_f3d_1266 10th cir affg tcmemo_1993_607 85_tc_934 the focus of inquiry is the reasonableness of the taxpayer’s actions in light of the taxpayer’s experience and the nature of the investment see 60_tc_728 see also 82_f3d_918 9th cir whether a taxpayer is negligent in claiming a tax deduction depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction affg tcmemo_1994_217 turner v commissioner tcmemo_1995_363 in this regard the determination of negligence is highly factual in his testimony quoted above petitioner indicated that he spent very little time investigating the viability of an investment in jojoba farming or the likely tax treatment of that investment relying on his experience in similar investments he offered in evidence at trial tax returns from earlier years on which he had deducted various partnership losses among the papers that he presented however was a decision where this court determined that he owed a deficiency and a negligence addition_to_tax for petitioner’s experience is not persuasive evidence that he was qualified to assess the viability and the proper treatment of the cal-neva partnership relying solely on the promoters based on the limited effort described by petitioner and consistent with all opinions in similar cases we conclude that petitioners failed to exercise reasonable care and are liable for the additions to tax for negligence sec_6661 as amended by the omnibus budget reconciliation act of publaw_99_509 100_stat_1951 provides for an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax for the taxable_year a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 generally the amount of an understatement is reduced by the portion of the understatement that the taxpayer shows is attributable to either the tax treatment of any item for which there was substantial_authority or the tax treatment of any items with respect to which the relevant facts were adequately disclosed on the return sec_6661 if an understatement is attributable to a tax_shelter_item however different standards apply first in addition to showing the existence of substantial_authority a taxpayer must show that he reasonably believed that the tax treatment claimed was more_likely_than_not proper sec_6661 second disclosure whether or not otherwise adequate will not reduce the amount of the understatement sec_6661 substantial_authority exists when the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary positions sec_1 b income_tax regs petitioner has failed to show that substantial_authority existed for the tax treatment of the cal-neva loss on his return petitioner has not satisfied any of the conditions for avoiding application of the sec_6661 addition_to_tax his inclusion of the loss on schedule c without identification of the cal-neva partnership does not constitute adequate_disclosure accepting his testimony and concluding that the correct amount of the underpayment should have been calculated based on dollar_figure in disallowed losses rather than dollar_figure the underpayment would still be substantial for purposes of sec_6661 petitioners have made several arguments that we address briefly first in their answering brief petitioners argue for the first time that the notice in this case was sent after the expiration of the period of limitations in this context however the period of limitations was suspended during the time that the partnership action was pending and for year thereafter sec d the decision in the partnership action did not become final until the expiration of the time for filing a notice of appeal which wa sec_90 days after entry of the decision sec_7481 sec_7483 thus the notice in this case was sent approximately weeks before the expiration of the period of limitations second petitioners argue that the underpayment should be further reduced by allowance of dollar_figure as their out-of-pocket expenses in relation to the cal-neva investment there is no authority however that would allow them to deduct their out-of- pocket amounts in the year of the investments see eg 92_tc_958 affd without published opinion 921_f2d_280 9th cir 90_tc_1248 third following up on an inquiry made by the court to respondent’s counsel at the time of trial petitioners assert that sec_7491 should impose on respondent the burden of production with respect to the additions to tax in this case that section applies to examinations commenced after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_685 respondent contends that the affected items in this case are merely a continuation of the proceeding commenced with respect to the partnership long before the effective date of sec_7491 under the circumstances of this case it is arguable that an examination of petitioners’ return commenced after that effective date because due to petitioners’ failure to attach a schedule_k-1 the disallowed deductions were determined only after examining petitioners’ schedule c this is not the normal proceeding in which adjustments based on the partnership proceeding and schedules k-1 are automatically made and assessed with respect to the individual partners we offer no opinion however about whether the determination of additions to tax as affected items resulting from a partnership examination is a separate examination for purposes of the effective date of sec_7491 and we need not decide whether the circumstances of this case would lead to the conclusion that examination of petitioners’ schedule c was a separate examination the record in this case supports the application of the additions to tax without regard to the burden of production if the burden of production were on respondent it would be satisfied in this case by the tax_return petitioner’s testimony and other evidence in the record petitioners also ask that we reduce the amount of tax that was assessed after the partnership-level proceedings became final which is not a part of the determination in the statutory notice in this case that assessment was a computational adjustment that the commissioner is permitted to assess against the partner without issuing a notice_of_deficiency sec_6225 a n c f energy partners v commissio89_tc_741 87_tc_783 n we have no jurisdiction in this case over that computational adjustment for purposes of the additions to tax however we are satisfied by the evidence in this case that the correct amount of the underpayment is less than the amount assessed and that the correct amount should be used in computing the additions to tax that amount will be computed by determining the tax based on disallowance of the sum of dollar_figure finally petitioners assert that the investment in cal-neva was not a tax-motivated transaction for purposes of sec_6621 the increased rate of interest under sec_6621 i sec_120 percent of the statutory rate imposed on underpayments under sec_6601 if the underpayment exceeds dollar_figure and is attributable to a tax-motivated transaction as defined in sec_6621 the increased interest is effective only with respect to interest accruing after date notwithstanding that the transaction was entered into before that date 85_tc_552 affd per curiam without published opinion 795_f2d_1005 2d cir this court generally does not have jurisdiction to review assessment of sec_6621 tax-motivated interest in affected_item proceedings even though the tax-motivated interest is an affected_item that requires a partner-level determination see 95_tc_209 korchak v commissioner tcmemo_2005_244 see also ertz v commissioner tcmemo_2007_15 a narrow exception to this rule applies if a taxpayer has paid the assessed tax-motivated interest and subsequently invokes the overpayment jurisdiction of this court under sec_6512 see 97_tc_548 petitioners do not claim that they have paid the interest petitioners nevertheless argue that this court has jurisdiction to review interest assessments under sec_6621 sec_6621 provides as follows jurisdiction of tax_court --in the case of any proceeding in the tax_court for a redetermination of a deficiency the tax_court shall also have jurisdiction to determine the portion if any of such deficiency which is a substantial_underpayment attributable to tax_motivated_transactions respondent presumably determined that the underlying deficiency in this case was a substantial_underpayment attributable to a tax-motivated transaction as explained above this court does not have jurisdiction to review the underlying deficiency because the underlying deficiency is not before this court sec_6621 cannot confer jurisdiction to determine what portion of such underlying deficiency is attributable to a tax- motivated transaction although each addition_to_tax at issue in this case is a deficiency within the meaning of sec_6621 sec_6621 excludes additions to tax from the definition of substantial_underpayment attributable to tax_motivated_transactions thereby precluding review under sec_6621 white v commissioner supra pincite see robnett v commissioner tcmemo_2001_17 hunt v commissioner tcmemo_2001_15 both involving jojoba venture partnerships we have considered the other arguments of the parties and they are either irrelevant to our decision or lacking in merit to take account of the necessary recomputation of the additions to tax decision will be entered under rule
